



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dockery, 2020 ONCA 278

DATE: 20200501

DOCKET: C66225

MacPherson, Benotto and
    Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Dockery

Appellant

Amy Ohler, for the appellant

Jessica Smith Joy, for the respondent

Heard: via teleconference on
    April 27, 2020

On appeal from the sentence imposed on November
    14, 2018 by Justice Susan M. Chapman of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to aggravated
    assault as a result of a violent attack on his girlfriend. Following a
Gardiner
hearing, he was sentenced to five years imprisonment with credit  calculated
    at 1:1.5  for pre-trial custody.

[2]

He appeals his sentence on the basis that the
    sentencing judge erred by not granting enhanced credit for the time he spent in
    lockdown. He submits that the sentencing judge did not apply this courts
    decision in
R. v. Duncan
,
2016
    ONCA 754. He also suggests that she failed to give him the assistance he needed
    as a self-represented party.

[3]

We do not agree.

[4]

The brief reasons in
Duncan permit
but
    do not
require
the court to exceed the 1:1.5 ratio when the conditions
    have been particularly harsh and have had an adverse effect on the
    individual. The sentencing judge considered the conditions of the lockdown and
    the appellants evidence as to the effect on him. She also considered the
    evidence that he was well cared for during the time. We see no reason to interfere
    with the exercise of her discretion not to grant enhanced credit. Nor do we see
    that she failed to provide him with assistance. The appeal with respect to the
    enhanced credit is dismissed.

[5]

On consent of the Crown, the appeal with respect
    to the victim surcharge is allowed.

J.C.
    MacPherson J.A.

M.L.
    Benotto J.A.

I.V.B.
    Nordheimer J.A.


